PER CURIAM.
1 petitioner successfully passed the Louisiana Bar Examination. However, the Committee on Bar'Admissions (“Committee”) notified petitioner that he would not be certified for admission to the bar on character and fitness grounds, citing disciplinary action imposed upon him for harassment and intimidation of another law student, in violation of his law school’s Code of Student Conduct, as well as his lack of candor during the disciplinary proceedings.
Petitioner then applied to this court for admission to the practice of law. We remanded the matter to the Committee on Bar Admissions Panel on Character and Fitness to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the commissioner filed his report with this court, recommending petitioner be admitted to the practice of law. Neither party objected to this recommendation.
Considering the commissioner’s recommendation, the absence of any objection from the Committee, and the entire record of this proceeding, we conclude petitioner is eligible to be admitted to the practice of law in Louisiana subject to a one-year probationary period. Accordingly, it is ordered that the application for admission be and hereby is granted.
*1163CONDITIONAL ADMISSION GRANTED.